                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ARRON CORNELIUS BOWENS,

                      Plaintiff,

               v.                                           Case No. 19-CV-1540

BILLY HOWLED,

                      Defendant.


                                            ORDER


       Plaintiff Arron Cornelius Bowens has filed a motion to amend the complaint by adding

Milwaukee County and Milwaukee County Sheriff Ernell Lucas as defendants. ECF No. 36.

Plaintiff is advised that, under the court’s Local Rules, he must file a comprehensive, proposed

amended complaint along with any motion to amend the complaint.

       (a) Any amendment to a pleading, whether filed as a matter of course or upon a
           motion to amend, must reproduce the entire pleading as amended, and may not
           incorporate any prior pleading by reference.

       (b) A motion to amend a pleading must state specifically what changes are sought
           by the proposed amendments. The proposed amended pleading must be filed as
           an attachment to the motion to amend.

Civil L.R. 15(a), (b) (E.D. Wis.). Plaintiff did not file a proposed amended complaint along with

his motion and, for this reason, his motion will be denied. The court will give consideration to a

renewed motion to amend that complies with the court’s Local Rules.

       Defendant has filed a motion to stay and amend the scheduling order until after the court

rules on Plaintiff’s motion to amend. ECF No. 37. Because this order addresses Plaintiff’s motion

to amend, the court will deny as moot Defendant’s motion.




         Case 2:19-cv-01540-WCG Filed 07/22/20 Page 1 of 2 Document 39
      THEREFORE, IT IS ORDERED that Plaintiff’s motion to amend the complaint (ECF

No. 36) is DENIED.

      IT IS FURTHER ORDERED that Defendant’s motion to stay and amend the scheduling

order (ECF No. 37) is DENIED AS MOOT.

      Dated at Green Bay, Wisconsin this 22nd day of July, 2020.



                                                 s/ William C. Griesbach
                                                 William C. Griesbach
                                                 United States District Judge




                                             2

       Case 2:19-cv-01540-WCG Filed 07/22/20 Page 2 of 2 Document 39
